                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

J.D.U.,                           *

      Petitioner,                 *

vs.                               *
                                           CASE NO. 4:19-CV-173 (CDL)
WARDEN, STEWART DETENTION         *
CENTER, et al.,
                                  *
      Respondents.
                                  *

                              O R D E R

      This matter is before the Court pursuant to a Report and

Recommendation by the United States Magistrate Judge entered on

December 23, 2019.   There was no objection to this Recommendation

as permitted by 28 U.S.C. § 636(b)(1). Therefore, the Court reviews

the Recommendation for clear error.       Finding no clear error, the

Court adopts the Recommendation of the Magistrate Judge and makes

it the order of this Court.

      IT IS SO ORDERED, this 21st day of January, 2020.

                                      S/Clay D. Land
                                      CLAY D. LAND
                                      CHIEF U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA
